Exhibit 10.3
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT, dated as of December 7, 2011 (this “Second
Amendment”), to the Credit Agreement referred to below, is entered into by and
among ALERE INC., a Delaware corporation (the “Borrower”), the Lenders signatory
hereto (the “Incremental B-1 Term Loan Lenders”), and GENERAL ELECTRIC CAPITAL
CORPORATION, as collateral agent and administrative agent for the Lenders (in
such capacity, the “Administrative Agent”).
W I T N E S S E T H
     WHEREAS, the Borrower, the Lenders and the L/C Issuers from time to time
party thereto, the Administrative Agent, Jefferies Finance LLC, as Syndication
Agent, and Credit Suisse Securities (USA) LLC, DnB NOR Bank ASA, SunTrust Bank
and Goldman Sachs Bank USA, as Co-Documentation Agents, are parties to the
Credit Agreement, dated as of June 30, 2011 (as amended, supplemented or
otherwise modified through, but not including, the date hereof, the “Credit
Agreement”);
     WHEREAS, the Borrower has made a request to the Administrative Agent that
one or more Lenders and/or other financial institutions that will become Lenders
make Incremental Term Loans to the Borrower in an aggregate principal amount of
$250,000,000 pursuant to an Incremental Term Loan Facility as provided for in
Section 2.19(a) of the Credit Agreement; and
     WHEREAS, pursuant to Section 2.19(c) of the Credit Agreement, the Borrower,
the Administrative Agent and the Incremental B-1 Term Loan Lenders desire to
enter into this Second Amendment to (i) provide for a Tranche of Incremental
Term Loan Commitments and Incremental Term Loans to be made pursuant thereto and
(ii) establish the terms and conditions relating to such Incremental Term Loan
Commitments and Incremental Term Loans, in each case on the terms and subject to
the conditions set forth herein.
     NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
     1. Definitions. Capitalized terms not otherwise defined herein, including
in the recitals, shall have the meanings ascribed to them in the Credit
Agreement.
     2. Amendments and Modifications to Credit Agreement. The Credit Agreement
is hereby amended and modified as of the Incremental B-1 Term Loan Funding Date
(as defined below) as follows:
          (a) The Borrower, the Administrative Agent and the Incremental B-1
Term Loan Lenders hereby agree that the Incremental Term Loan Commitments
provided for under this Second Amendment, and the Incremental Term Loans to be
made pursuant to such

1



--------------------------------------------------------------------------------



 



Incremental Term Loan Commitments, shall be a separate Tranche of Term Loan
Commitments and Term Loans under the Credit Agreement and shall be designated as
“Incremental B-1 Term Loan Commitments” and “Incremental B-1 Term Loans” and
collectively as an “Incremental Term Loan Facility”, in each case for all
purposes of the Credit Agreement and the other Loan Documents.
          (b) Section 1.1 of the Credit Agreement is amended by inserting the
following new definitions therein in the appropriate alphabetical order:

    “Incremental B-1 Term Loan” has the meaning specified in Section 2.1(b)(iv).
      “Incremental B-1 Term Loan Commitment” means, with respect to each Term
Loan Lender, the commitment of such Lender to make Incremental B-1 Term Loans to
the Borrower, which commitment is in the amount set forth opposite such Lender’s
name on Schedule I-A under the caption “Incremental B-1 Term Loan Commitment”,
as amended to reflect Assignments and as such amount may be reduced pursuant to
this Agreement. The aggregate amount of the Incremental B-1 Term Loan
Commitments on the Incremental B-1 Term Loan Funding Date equals $250,000,000.  
    “Incremental B-1 Term Loan Funding Date” means December 7, 2011.      
“Scheduled Incremental B-1 Term Loan Maturity Date” means the sixth (6th)
anniversary of the Closing Date, provided, however, that (i) in the event that
any Existing Senior Notes remain outstanding on the date that is six months
prior to February 1, 2016, then the Scheduled Incremental B-1 Term Loan Maturity
Date instead shall be such date, (ii) in the event that any Existing 2016
Subordinated Notes remain outstanding on the date that is six months prior to
May 15, 2016, then the Scheduled Incremental B-1 Term Loan Maturity Date instead
shall be such date, or (iii) in the event that any Existing 2016 Subordinated
Convertible Notes remain outstanding on the date that is six months prior to
May 15, 2016, then the Scheduled Incremental B-1 Term Loan Maturity Date instead
shall be such date (unless, in the case of each of clauses (i), (ii) and
(iii) above, either (x) the outstanding obligations under the relevant Existing
Notes (including all interest that will accrue thereon until such time as the
respective Existing Notes have been redeemed or repaid in full in accordance
with the terms of the applicable Existing Notes Indenture and such Existing
Notes Indenture has been terminated) have been defeased or satisfied and
discharged in accordance with the terms of the applicable Existing Notes
Documents on such date or (y) cash in

2



--------------------------------------------------------------------------------



 



    an aggregate amount equal to all such outstanding obligations has been
deposited as security for the benefit of the Secured Parties in a manner, on
terms and conditions, and pursuant to documentation, in each case satisfactory
to the Administrative Agent (which, in any event, shall require that such cash
be deposited in a Cash Collateral Account (subject to the Administrative Agent’s
security interest under the Guaranty and Security Agreement), which cash can
only be accessed by the Borrower for the purpose of repaying the relevant
Existing Notes upon any remaining scheduled amortization (including any
remaining scheduled interest payments) and in full at maturity).      
“Scheduled Incremental B-1 Term Loan Repayment” has the meaning specified in
Section 2.6(e).       “Scheduled Incremental B-1 Term Loan Repayment Date” has
the meaning specified in Section 2.6(e).       “Second Amendment” shall mean the
Second Amendment, dated as of December 7, 2011, to this Agreement by and among
the Borrower, the Administrative Agent and the Term Lenders with Incremental B-1
Term Loan Commitments (which Second Amendment constitutes an Incremental Term
Loan Amendment).       “Total Incremental B-1 Term Loan Commitment” means, at
any time, the sum of the Incremental B-1 Term Loan Commitments of each of the
Lenders at such time.

          (c) Section 1.1 of the Credit Agreement is hereby further amended by
amending and restating the following definitions therein as follows:

    “Applicable Margin” means, with respect to A Term Loans, Delayed-Draw Term
Loans, B Term Loans, Revolving Loans, Swing Loans and Incremental B-1 Term
Loans, in each case a percentage equal to (i) during the period commencing on
the Closing Date and ending on the next date of determination that is at least
180 days after the Closing Date, the percentage set forth in the applicable
column opposite Level III in the table set forth below and (ii) thereafter, as
of each date of determination (and until the next such date of determination), a
percentage equal to the percentage set forth below in the applicable column
opposite the level corresponding to the Consolidated Secured Leverage Ratio in
effect as of the last day of the most recently ended Fiscal Quarter:

3



--------------------------------------------------------------------------------



 



                                              A TERM LOANS, DELAYED-DRAW        
    TERM LOANS, REVOLVING LOANS   B TERM LOANS AND         AND SWING LOANS  
INCREMENTAL B-1 TERM LOANS                 EURODOLLAR                        
RATE LOANS             CONSOLIDATED SECURED   BASE RATE   (EXCEPT FOR   BASE
RATE   EURODOLLAR LEVEL   LEVERAGE RATIO   LOANS   SWING LOANS)   LOANS   RATE
LOANS
I
  Greater than 4.00: 1.00     2.50 %     3.50 %     3.25 %     4.25 %
II
  Less than or equal to 4.00:
1.00 and greater than 3.00: 1.00     2.00 %     3.00 %     2.75 %     3.75 %
III
  Less than or equal to 3.00: 1.00     1.75 %     2.75 %     2.50 %     3.50 %

    Each date of determination for the “Applicable Margin” shall be the date
that is 3 Business Days after delivery by the Borrower to the Administrative
Agent of a new Compliance Certificate pursuant to Section 6.1(c).
Notwithstanding anything to the contrary set forth in this Agreement (including
the then effective Consolidated Secured Leverage Ratio), the Applicable Margin
with respect to Loans shall equal the percentage set forth in the appropriate
column opposite Level I in the table above, effective immediately upon (x) the
occurrence of any Event of Default under Section 9.1(e)(ii) or (y) the delivery
of a notice by the Administrative Agent or the Required Lenders to the Borrower
during the continuance of any other Event of Default and, in each case, for as
long as such Event of Default shall be continuing.       “Repricing Event” means
any prepayment or repayment of B Term Loans or Incremental B-1 Term Loans with
the proceeds of, or any conversion of B Term Loans or Incremental B-1 Term Loans
into, any new or replacement tranche of term loans (whether under this Agreement
or otherwise) bearing interest with an Effective Yield less than the Effective
Yield applicable to the B Term Loans or Incremental B-1 Term Loans, as the case
may be (as such comparative yields are determined by the Administrative Agent).
Any such determination by the Administrative Agent as contemplated by the
preceding sentence shall be conclusive and binding on the Borrower and all
Lenders holding B Term Loans or Incremental B-1 Term Loans, absent manifest
error.

          (d) The definition of “Eurodollar Base Rate” in Section 1.1 of the
Credit Agreement is amended by amending and restating the final sentence
appearing in said definition in its entirety as follows:

    “Notwithstanding the foregoing, in no event shall the Eurodollar Base Rate
with respect to any Interest Period for any outstanding B Term Loan or
Incremental B-1 Term Loan that is maintained as a Eurodollar Rate Loan be less
than 1.00% per annum.”

4



--------------------------------------------------------------------------------



 



          (e) The final sentence of Section 1.3(a) of the Credit Agreement is
amended by amending and restating said sentence in its entirety as follows:

    “In addition, to the extent that all obligations in respect of any issue of
Existing Notes are (x) defeased or satisfied and discharged or (y) cash is
deposited as security for the benefit of the Secured Parties in an amount
sufficient to repay in full the respective Existing Notes at maturity, as
provided for in the definition of Scheduled A Term Loan Maturity Date, Scheduled
B Term Loan Maturity Date, Scheduled Delayed-Draw Term Loan Maturity Date,
Scheduled Revolving Credit Termination Date or Scheduled Incremental B-1 Term
Loan Maturity Date, respectively, then such issue of Existing Notes will not be
considered outstanding for purposes of this Agreement (including any of the
covenants or other provisions in Articles V or VIII).”

          (f) Section 2.1(b) of the Credit Agreement is amended by inserting the
following new clause (iv) at the end thereof:

    “(iv) On the terms and subject to the conditions contained in this Agreement
(including the conditions to the occurrence of the Incremental B-1 Term Loan
Funding Date set forth in the Second Amendment), each Term Loan Lender
severally, but not jointly, agrees to make a loan (each an “Incremental B-1 Term
Loan”) in Dollars to the Borrower on the Incremental B-1 Term Loan Funding Date
in an amount not to exceed such Lender’s Incremental B-1 Term Loan Commitment.
Amounts of Incremental B-1 Term Loans repaid may not be reborrowed.”

          (g) The penultimate sentence in Section 2.2(a) of the Credit Agreement
is amended by amending and restating said sentence in its entirety as follows:

    “The Notice of Borrowing shall specify whether the loans being incurred
pursuant to such Borrowing shall constitute Initial Term Loans, Delayed-Draw
Term Loans, Incremental B-1 Term Loans or Revolving Loans.”

          (h) Section 2.5(b) of the Credit Agreement is amended by inserting the
following new clause (ix) at the end thereof:

    “(ix) In addition to any other mandatory commitment reductions pursuant to
this Section 2.5(b), the Total Incremental B-1 Term Loan Commitment (and the
Incremental B-1 Term Loan Commitment of each Lender) shall terminate in its
entirety on the Incremental B-1 Term Loan Funding Date (after giving effect to
the incurrence of Incremental B-1 Term Loans on such date).”

5



--------------------------------------------------------------------------------



 



          (i) Section 2.6 of the Credit Agreement is amended by inserting the
following new clause (e) at the end thereof:

    “(e) In addition to any other mandatory repayments pursuant to Section 2.8,
on each date set forth below (each, a “Scheduled Incremental B-1 Term Loan
Repayment Date”), the Borrower shall be required to repay that principal amount
of Incremental B-1 Term Loans, to the extent then outstanding, as is set forth
opposite each such date below (each such repayment, as the same may be reduced
as provided in Sections 2.12(a) and 2.12(b), a “Scheduled Incremental B-1 Term
Loan Repayment”):

          Scheduled Incremental B-1     Term Loan Repayment Date   Amount
March 31, 2012
  $ 625,000  
June 30, 2012
  $ 625,000  
September 30, 2012
  $ 625,000  
December 31, 2012
  $ 625,000  
March 31, 2013
  $ 625,000  
June 30, 2013
  $ 625,000  
September 30, 2013
  $ 625,000  
December 31, 2013
  $ 625,000  
March 31, 2014
  $ 625,000  
June 30, 2014
  $ 625,000  
September 30, 2014
  $ 625,000  
December 31, 2014
  $ 625,000  
March 31, 2015
  $ 625,000  
June 30, 2015
  $ 625,000  
September 30, 2015
  $ 625,000  
December 31, 2015
  $ 625,000  
March 31, 2016
  $ 625,000  
June 30, 2016
  $ 625,000  
September 30, 2016
  $ 625,000  
December 31, 2016
  $ 625,000  
March 31, 2017
  $ 625,000  
Scheduled Incremental B-1 Term Loan Maturity Date
  $ 236,875,000”  

6



--------------------------------------------------------------------------------



 



          (j) Section 2.11(d) of the Credit Agreement is amended by amending and
restating said Section in its entirety as follows:

    “(d) “Soft Call Protection on B Term Loans and Incremental B-1 Term Loans.
At the time of the effectiveness of any Repricing Event that is consummated on
or prior to the first anniversary of the Closing Date, the Borrower agrees to
pay to the Administrative Agent, for the ratable account of each Term Lender
with outstanding B Term Loans or Incremental B-1 Term Loans which are repaid,
prepaid or converted pursuant to such Repricing Event (including each Term
Lender that withholds its consent to such Repricing Event and is replaced under
Section 2.18), a fee in an amount equal to 1.00% of the aggregate principal
amount of all B Term Loans and Incremental B-1 Term Loans repaid, prepaid or
converted in connection with such Repricing Event. Such fees shall be due and
payable upon the date of the effectiveness of such Repricing Event.”

          (k) Section 2.19(a) of the Credit Agreement is hereby amended by
(i) inserting “(A)” immediately after the text “; provided, however,” appearing
in clause (vii) thereof and (ii) inserting the following text immediately after
the text “relating to such Tranche of Incremental Term Loans” appearing at the
end of such clause (vii)”:

    “, and (B) to the extent that the Applicable Margin on the B Term Loans is
increased pursuant to the provisions of this clause (vii), the Applicable Margin
relating to the Incremental B-1 Term Loans shall be increased by a like
percentage”.

          (l) Section 4.19(c) of the Credit Agreement is hereby amended by
inserting the following proviso at the end thereof:

    “; provided, however, up to $190,000,000 of proceeds of Incremental B-1 Term
Loans shall be used on the Incremental B-1 Term Loan Funding Date to prepay any
outstanding Revolving Loans”.

          (m) Amendment to Schedules. The Schedules to the Credit Agreement are
amended by adding the following new Schedule I-A, attached hereto as Exhibit A.
     3. Remedies. This Second Amendment shall constitute a Loan Document. The
breach by any Loan Party of any representation, warranty, covenant or agreement
in this Second Amendment shall constitute an immediate Event of Default
hereunder and under the other Loan Documents.
     4. Representations and Warranties. To induce the Administrative Agent and
the Incremental B-1 Term Loan Lenders to enter into this Second Amendment, the
Borrower represents and warrants to the Administrative Agent, the Lenders
(including the Incremental B-1 Term Loan Lenders) and the L/C Issuers on and as
of the Incremental B-1 Term Loan Funding Date that:

7



--------------------------------------------------------------------------------



 



          (a) The execution, delivery and performance by the Borrower of this
Second Amendment and the performance of the Credit Agreement, as amended by this
Second Amendment (the “Amended Credit Agreement”), and the acknowledgment of
this Second Amendment by the other Loan Parties signatory hereto: (i) are within
such Loan Party’s corporate or similar powers and, at the time of execution
thereof, have been duly authorized by all necessary corporate and similar action
(including, if applicable, consent of holders of its Securities), (ii) do not
(A) contravene such Loan Party’s Constituent Documents, (B) violate any
Requirement of Law, (C) conflict with, contravene, constitute a default or
breach under, any material Contractual Obligation of any Loan Party or any of
their respective Subsidiaries, other than those which could not reasonably be
expected to have either individually or in the aggregate, a Material Adverse
Effect, or (D) result in the imposition of any Lien (other than a Permitted
Lien) upon any property of any Loan Party or any of their respective
Subsidiaries and (iii) do not require any Loan Party or any of their respective
Subsidiaries to obtain any Permit from, or make any filing with, any
Governmental Authority or obtain any consent from, or notice to, any Person,
prior to the Incremental B-1 Term Loan Funding Date except where the failure to
obtain any such Permit, make any such filing or obtain any such consent could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
          (b) This Second Amendment has been duly executed and delivered by or
on behalf of the Borrower and acknowledged by each other Loan Party.
          (c) Each of this Second Amendment and the Amended Credit Agreement is
the legal, valid and binding obligation of the Borrower and is enforceable
against the Borrower in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws affecting creditors’ rights generally or by
general equitable principles relating to enforceability.
          (d) No Default or Event of Default has occurred and is continuing or
would occur after giving effect to the incurrence of the Incremental B-1 Term
Loans and the application of the proceeds therefrom.
          (e) No action, claim or proceeding is now pending or, to the knowledge
of any Loan Party, threatened against such Loan Party, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
foreign, federal, state, or local government or of any agency or subdivision
thereof, or before any arbitrator or panel of arbitrators, which (i) challenges
any Loan Party’s right or power to enter into or perform any of its obligations
under this Second Amendment, the Amended Credit Agreement, or any other Loan
Document to which it is or will be, a party, or the validity or enforceability
of this Second Amendment, the Amended Credit Agreement or any other Loan
Document or any action taken thereunder, or (ii) has a reasonable risk of being
determined adversely to such Loan Party and that, if so determined, could
reasonably be expected to have a Material Adverse Effect after giving effect to
this Second Amendment.
          (f) As of the Incremental B-1 Term Loan Funding Date, (i) the
conditions precedent set forth in Section 3.2 of the Credit Agreement have been
satisfied both before and after giving effect to the Incremental B-1 Term Loans
and (ii) the Incremental B-1 Term Loans are being made on the terms and
conditions set forth in Section 2.19 of the Credit

8



--------------------------------------------------------------------------------



 



Agreement (it being understood and agreed by the parties hereto that this Second
Amendment constitutes the Borrower’s written request for Incremental Term Loans
as provided in such Section 2.19).
     5. No Waivers/Consents/Amendments. Except as expressly provided herein,
(a) the Credit Agreement and the other Loan Documents shall be unmodified and
shall continue to be in full force and effect in accordance with their terms,
and (b) this Second Amendment shall not be deemed a waiver of any term or
condition of any Loan Document and shall not be deemed to prejudice any right or
rights which Administrative Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document or any of the instruments
or agreements referred to therein, as the same may be amended from time to time.
     6. Affirmation of Obligations. Each of the Loan Parties hereby
acknowledges, agrees and affirms (a) its obligations under the Credit Agreement
and the other Loan Documents, including, without limitation, its guaranty
obligations thereunder, (b) that such guaranty shall apply to the Obligations in
accordance with the terms thereof, (c) the grant of the security interest in all
of its assets pursuant to the Loan Documents and (d) that such liens and
security interests created and granted are valid and continuing and secure the
Obligations in accordance with the terms thereof, in each case after giving
effect to this Second Amendment and the incurrence of the Incremental B-1 Term
Loans. Each Incremental B-1 Term Loan Lender hereby agrees that as of the
Incremental B-1 Term Loan Funding Date, such Lender shall become, and have the
rights and obligations of, a Lender under the Credit Agreement and the other
Loan Documents.
     7. Outstanding Indebtedness; Waiver of Claims. Each of the Loan Parties
hereby acknowledges and agrees that as of December 6, 2011, the aggregate
principal amount outstanding of the Revolving Loans is $215,000,000, the
aggregate principal amount outstanding of the Initial Term Loans is
$1,550,000,000 and the aggregate principal amount outstanding of the
Delayed-Draw Term Loans is $300,000,000. The Borrower and each other Loan Party
hereby waive, release, remise and forever discharge the Administrative Agent,
the Lenders and each other Indemnitee from any and all claims, suits, actions,
investigations, proceedings or demands arising out of or in connection with the
Credit Agreement and the other Loan Documents (collectively, “Claims”), whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law of any kind or character, known or unknown, which
the Borrower or any other Loan Party ever had, now has or might hereafter have
against the Administrative Agent or the Lenders or any other Indemnitee which
relates, directly or indirectly, to any acts or omissions of the Administrative
Agent, the Lenders or any other Indemnitee on or prior to the Incremental B-1
Term Loan Funding Date; provided, that neither the Borrower nor any other Loan
Party waives any Claim solely to the extent such Claim relates to the
Administrative Agent’s or any Lender’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).
     8. Costs and Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 11.3 of the Credit Agreement to pay and reimburse the
Administrative Agent for all reasonable costs and expenses (including, without
limitation, reasonable fees of counsel) incurred in connection with the
negotiation, preparation, execution and delivery of this Second Amendment and
all other documents and instruments delivered in connection herewith.

9



--------------------------------------------------------------------------------



 



     9. Amendment Effectiveness. Upon satisfaction in full in the judgment of
Administrative Agent of each of the following conditions, this Second Amendment
shall be deemed effective as of December 7, 2011 (the “Incremental B-1 Term Loan
Funding Date”):
          (a) Amendment. The Administrative Agent shall have received copies of
signature pages to this Second Amendment, duly executed and delivered by the
Administrative Agent, the Borrower and the Incremental B-1 Term Loan Lenders,
and acknowledged by each of the other Loan Parties, with originals to follow
promptly thereafter.
          (b) Payment of Fees, Costs and Expenses. The Borrower shall have paid,
by wire transfer of immediately available funds, (i) to the Administrative
Agent, for the ratable account of each Incremental B-1 Term Loan Lender, an
upfront fee in an amount equal to 2.50% of the Incremental B-1 Term Loan
Commitment of each such Incremental B-1 Term Loan Lender on the Incremental B-1
Term Loan Funding Date (and prior to the incurrence of any Incremental B-1 Term
Loans on such date) and (ii) to the Administrative Agent, all costs, fees and
expenses owing in connection with this Second Amendment and the other Loan
Documents and due to the Administrative Agent (including, without limitation,
all fees and expenses of White & Case LLP).
          (c) No Default; Representations and Warranties. (i) No Default or
Event of Default shall have occurred and be continuing or would occur after
giving effect to the incurrence of the Incremental B-1 Term Loans and the
application of proceeds therefrom and (ii) the representations and warranties
made by or on behalf of the Borrower and each other Loan Party in this Second
Amendment, the Credit Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the Incremental B-1 Term Loan
Funding Date (it being understood that (x) any representation or warranty that
is qualified by materiality or Material Adverse Effect shall be required to be
true and correct in all respects and (y) any representation or warranty which by
its terms is made as of a specified date shall be required to be true and
correct in all material respects (or all respects, as the case may be) as of
such specified date).
          (d) Financial Covenants. The Borrower shall be in compliance, on a Pro
Forma Basis (and assuming the full utilization of the Incremental B-1 Term Loan
Commitments), as of the last day of the most recently ended Fiscal Quarter on or
prior to the Incremental B-1 Term Loan Funding Date, as if such Incremental B-1
Term Loans had been incurred on the first day of the four Fiscal Quarter period
ended on the last day of the most recently ended Fiscal Quarter (and after
giving effect to any other Pro Forma Transaction that is consummated after the
beginning of the most recently ended Fiscal Quarter but prior to or
simultaneously with the borrowing of such Incremental B-1 Term Loans), with
(x) each of the financial covenants specified in Sections 5.1 and 5.2 of the
Credit Agreement (but assuming for the purpose of compliance, on a Pro Forma
Basis, with the maximum Consolidated Secured Leverage Ratio set forth in
Section 5.1 of the Credit Agreement, that the maximum Consolidated Secured
Leverage Ratio permitted at such time was 4.25:100) and (y) a Consolidated Total
Leverage Ratio of no greater than 7.00:1.00.
          (e) Material Indebtedness. The Borrower shall have demonstrated
(including by delivering the certificate required by succeeding clause (f)) to
the Administrative

10



--------------------------------------------------------------------------------



 



Agent’s reasonable satisfaction that the full amount of the Incremental B-1 Term
Loans to be incurred on the Incremental B-1 Term Loan Funding Date may be
incurred without violating the terms of any other material Indebtedness of the
Borrower or any of its Subsidiaries or the documentation governing any such
Indebtedness.
          (f) Compliance Certificate. The Borrower shall have delivered to the
Administrative Agent and each Lender a certificate executed by a Responsible
Officer of the Borrower, (A) certifying compliance with the requirements of
preceding clauses (c), (d) and (e) and clauses (vi) and (vii) of Section 2.19(a)
of the Credit Agreement, and (B) containing the calculations (in reasonable
detail) required by preceding clauses (d) and (e).
          (g) Notes. The Administrative Agent shall have received for the
account of each Incremental B-1 Term Loan Lender or Eligible Assignee, having
requested the same by notice to the Administrative Agent and the Borrower
received by each at least three Business Days prior to the Incremental B-1 Term
Loan Funding Date (or such later date as may be agreed by the Borrower), Notes
for the Incremental B-1 Term Loan Commitments conforming to the requirements set
forth in Section 2.14(e) of the Credit Agreement.
          (h) Good Standing Certificates. The Administrative Agent shall have
received from the Borrower certificates attesting to the good standing of each
Loan Party from each jurisdiction in which such Loan Party is organized.
          (i) Officer’s Certificate. The Administrative Agent shall have
received from each Loan Party a certificate of the secretary, assistant
secretary or other officer of such Loan Party in charge of maintaining books and
records of such Loan Party certifying as to (A) the names and signatures of each
officer of such Loan Party authorized to execute and deliver this Second
Amendment and who will execute this Second Amendment and (B) the resolutions of
such Loan Party’s board of directors or other appropriate governing body
approving and authorizing the execution, delivery and performance of this Second
Amendment and each other document executed as part of the Incremental B-1 Term
Loan Commitments to which such Loan Party is a party.
          (j) Deed of Trust Amendment. In connection with the Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing executed
by Alere San Diego, Inc. (“Alere San Diego”) and dated as of September 16, 2011
(the “Deed of Trust”), the Administrative Agent, on behalf of the Secured
Parties, shall have received from Alere San Diego:
               (i) a fully executed counterpart of an amendment to the Deed of
Trust (the “Deed of Trust Amendment”; together with the existing Deed of Trust,
as amended by the Deed of Trust Amendment, the “Amended Deed of Trust”), duly
executed by Alere San Diego, together with evidence of completion (or
satisfactory arrangements for the completion) of all recordings and filings of
the Deed of Trust Amendment as may be necessary to create, protect and preserve
a valid, perfected Lien, subject only to the Liens permitted under the Amended
Deed of Trust against the Property (as defined in the Deed of Trust) purported
to be covered thereby; and

11



--------------------------------------------------------------------------------



 



               (ii) a loan/mortgage modification endorsement and a date down
endorsement in respect of the existing title policy which shall be in form and
substance reasonably satisfactory to the Administrative Agent and shall
reasonably assure the Administrative Agent, without limitation, (A) as of the
date of the loan/mortgage modification endorsement that the Lien of the Amended
Deed of Trust is of the same priority as the Lien of the Deed of Trust, and
(B) as of the date of the date down endorsement the Property is free and clear
of all defects and encumbrances subject only to Liens permitted under the
Amended Deed of Trust, together with evidence of payment of all applicable title
insurance premiums, search and examination charges, and related charges required
for the issuance of such endorsements.
          (k) Legal Opinions. The Administrative Agent shall have received duly
executed favorable opinions of (i) Foley Hoag LLP, special counsel to the Loan
Parties in Delaware and New York and (ii) Perkins Coie LLP, in form and
substance similar to the opinion issued by Perkins Coie LLP in respect of the
Deed of Trust and dated September 16, 2011, covering all existing opinions as
they relate to the Amended Deed of Trust, in each case reasonably satisfactory
to the Administrative Agent, each addressed to the Administrative Agent, the
Secured Parties, the L/C Issuers and the Lenders and addressing such other
matters as the Administrative Agent may reasonably request.
     10. Governing Law. This Second Amendment, and the rights and obligations of
the parties hereto, shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
     11. Counterparts. This Second Amendment may be executed by the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
[SIGNATURE PAGES FOLLOW]

12



--------------------------------------------------------------------------------



 



   IN WITNESS WHEREOF, this Second Amendment has been duly executed as of the
date first written above.

            ALERE INC.
      By:   /s/ David A. Teitel         Name:   David A. Teitel        Title:  
Chief Financial Officer, Vice President & Treasurer        GENERAL ELECTRIC
CAPITAL CORPORATION,
     as Administrative Agent and
     Incremental B-1 Term Loan Lender
      By:   /s/ Ryan Guenin         Name:   Ryan Guenin        Title:   Duly
Authorized Signatory     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE SECOND AMENDMENT TO
CREDIT AGREEMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG ALERE INC., THE LENDERS
PARTY THERETO AND GENERAL ELECTRIC CAPITAL
CORPORATION, AS ADMINISTRATIVE AGENT
NAME OF INSTITUTION:
                                                            

                  By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED:
ALERE GENETICS, INC.
ALERE HEALTH IMPROVEMENT COMPANY
ALERE HEALTH SYSTEMS, INC.
ALERE HEALTH, LLC
ALERE HEALTHCARE OF ILLINOIS, INC.
ALERE HOME MONITORING, INC.
ALERE INTERNATIONAL HOLDING CORP.
ALERE MEDICAL, INC.
ALERE NEWCO, INC.
ALERE NEWCO II, INC.
ALERE NORTH AMERICA, INC.
ALERE OF NEW YORK, INC.
ALERE SAN DIEGO, INC.
ALERE SCARBOROUGH, INC.
ALERE US HOLDINGS, LLC
ALERE WELLBEING, INC.
ALERE WELLOLOGY, INC.
ALERE WOMEN’S AND CHILDREN’S HEALTH, LLC
AMEDITECH INC.
BINAX, INC.
BIOSITE INCORPORATED
CHOLESTECH CORPORATION
FIRST CHECK DIAGNOSTICS CORP.
FIRST CHECK ECOM, INC.
HEMOSENSE, INC.
INNOVACON, INC.
INSTANT TECHNOLOGIES, INC.
INVERNESS MEDICAL, LLC
IVC INDUSTRIES, INC.
QUALITY ASSURED SERVICES, INC.
REDWOOD TOXICOLOGY LABORATORY, INC.
RMD NETWORKS, INC.
RTL HOLDINGS, INC.
SELFCARE TECHNOLOGY, INC.
SPDH, INC.
ZYCARE, INC.

             
 
  By:
Name:   /s/ David A. Teitel
 
David A. Teitel    

Title (respectively): Vice President & Treasurer, Vice
President, Finance, Vice President & Treasurer, Vice
President & Treasurer, Vice President, Finance, Vice
President, Finance, President, Vice President & Treasurer,
President, President, Vice President, Finance, Vice
President, Finance, Vice President, Finance, Vice President,
Finance, President, Vice President,

 



--------------------------------------------------------------------------------



 



Finance & Treasurer, Vice President, Finance, Vice President,
Finance, General Manager, Vice President, Finance, Vice
President, Finance, Vice President, Finance & Chief Financial
Officer, Vice President, Finance, Vice President, Treasurer,
Vice President, Finance, Vice President, Finance, Vice
President, Finance, Vice President, Vice President, Finance,
Vice President, Finance, Vice President, Finance & Treasurer,
Vice President, Finance, Vice President, Finance, President,
Chief Financial Officer and Treasurer
ALERE TOXICOLOGY SERVICES, INC.
LABORATORY SPECIALISTS OF AMERICA, INC.
SCIENTIFIC TESTING LABORATORIES, INC.

             
 
  By:   /s/ Ellen V. Chiniara    
 
           
 
  Name:   Ellen V. Chiniara         Title (respectively): Secretary, Secretary,
Secretary

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE I-A
INCREMENTAL B-1 TERM LOAN COMMITMENTS
Incremental B-1 Term Loan

          Incremental Term Loan Lender   Incremental B-1 Term Loan Commitment
BMO Harris Financing, Inc.
  $ 25,000,000  
CapitalSource Bank
  $ 6,000,000  
CIT Bank
  $ 5,000,000  
Citizens Bank
  $ 15,000,000  
General Electric Capital Corporation
  $ 184,000,000  
SunTrust Bank
  $ 15,000,000  
TOTAL
  $ 250,000,000  

 